Citation Nr: 0324665	
Decision Date: 09/23/03    Archive Date: 09/30/03	

DOCKET NO.  96-23 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for 
patellofemoral pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel





INTRODUCTION

The veteran had active military service from December 1985 to 
August 1990.  He also served on active duty for three years 
11 months and 28 days prior to December 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for patellofemoral syndrome of the left knee, evaluated as 
noncompensable (zero percent).  The veteran perfected a 
timely appeal that challenges the initial rating assigned for 
this disability.  Based on the fact that the noncompensable 
rating is the result of an original claim filed in January 
1996, the Board must consider all of the evidence considered 
in the initial rating following the grant of service 
connection in February 1996.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Thus, the Board has phrased the issues as 
listed on the cover page of this decision.

This case was previously before the Board, and in March 1998, 
February 1999, September 1999 and August 2002, it was 
remanded to the RO for further development.  The most recent 
remand to the RO was for the purpose of affording the veteran 
a requested travel Board hearing before a Veterans Law Judge 
(formerly referred to as a member of the Board).  The veteran 
was scheduled for this hearing in July 2003 by the RO.  
However, in a statement dated in June 2003, the veteran said 
he was unable to attend this hearing and requested that his 
claim be returned to the Board for appellate review.


FINDING OF FACT

The veteran's service-connected patellofemoral syndrome of 
the left knee is manifested by early osteoarthritis, as 
established by x-ray findings, and pain on movement of the 
left knee joint.

CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating for 
patellofemoral pain syndrome of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.5, 4.59, 471a, Diagnostic Codes 5003 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes the recently enacted law and it's 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim, and provide the VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim but it's not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. §§ 5103A , 5107 (a); 38 C.F.R. § 3.159(c)(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they required VA to notify the 
claimant and the claimant's representative, if any, of any 
new information and any medical or lay evidence not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, the VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159 (b) (2002).

The record reflects that VA provided the veteran copies of 
the appealed rating decision noted above, a May 1996 
statement of the case, and supplemental statements of the 
case dated in November 1996, August 1998, May 2000, August 
2000, and November 2001.  These documents, collectively, 
provide notice of the law and governing regulations, the 
evidence needed to support the claim, and the reasons for the 
determination made regarding the veteran's claim.  
Additionally, by way of the Board's remands noted above and 
RO letters dated in June 2001 and October 2001, the veteran 
was notified that VA was undertaking additional development 
of his claim; he was informed of the information and evidence 
needed from him to substantiate his claim; and he was 
notified that VA would provide him assistance in obtaining 
the evidence.  Furthermore, the record discloses that the VA 
has also met its duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Most notably, 
copies of comprehensive VA examinations provided to the 
veteran since service assessing the nature and severity of 
his left knee disability have been obtained and associated 
with his claims file along with the report of a private 
examination provided to the veteran in May 2000.  There is no 
identified evidence that has not been accounted for and the 
veteran has been given the opportunity to submit written 
argument in support of his claim.  Therefore, under the 
circumstances, VA has satisfied both its duty to notify and 
assist the veteran in its case and adjudication of this 
appeal at this juncture poses no risk prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 9 Vet. App. 384 
(1993).


Initial Rating for Patellofemoral Pain Syndrome of Left Knee

Disability evaluations are determined by the application of a 
Schedule of Ratings Disabilities, which is based on average 
impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has the duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2002); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2002).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1994).

When after careful review of all available and assembled data 
a reasonable doubt arises regarding the degree of disability, 
such reasonable doubt must be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.

Service connection for patellofemoral pain syndrome of the 
left knee was granted in a February 1996 rating decision, and 
a noncompensable rating was assigned.  This determination was 
based on the service medical records, which indicated that 
the veteran complained of pain and discomfort referable to 
his left knee beginning in July 1982, without any history of 
trauma indicated at that time.  In September 1983, he was 
subsequently assessed as having left knee strain following a 
basketball practice.  In July 1985, the diagnoses included 
patellofemoral syndrome of left knee.

In October 1996, the veteran was provided a VA examination.  
At that time, the veteran stated that while playing 
basketball in service, he sustained an injury to his left 
knee and experienced sudden pain with an onset of effusion.  
He had current complaints of pain, a sensation of instability 
in his left knee, and that he had occasional episodes during 
which his pain flares up.  He related the duration of these 
episodes as approximately two times a month and was unrelated 
to any specific event.  The physical examination of the left 
knee revealed a knee without effusion.  There was no 
tenderness over the medial or lateral joint lines of the left 
knee.  The range of motion was from 0 to 135 degrees.  There 
was no varus/valgus instability upon stressing.  There was a 
negative anterior drawer, a negative posterior drawer, and a 
negative Lachman.  No McMurray's sign was present.  The 
examiner observed that the veteran had exacerbation of pain 
on performing a deep knee bend.  The pertinent diagnostic 
impression was of chondromalacia patella of the left knee.

VA conducted an examination of the veteran in July 1998.  The 
veteran complained of intermittent swelling and pain in the 
left knee, but the examiner noted that the veteran did not 
really described giving away of the knee at that time.  The 
physical examination of the left knee revealed that the 
veteran had recurvatum (backward bending) of 5 degrees, and 
that he had no other evidence of ligamentous laxity.  The 
range of left knee motion was from recurvatum of 5 degrees to 
flexion of 135 degrees without pain.  The McMurray's and 
apprehension compression tests were negative.  The Lachman's 
test was about a 5 millimeter excursion with a firm endpoint.  
The anterior drawer test was similar.  The pivot-shift test 
showed some tibio-femoral subluxation and reduction.  The 
patella glided approximately in the groove and was nontender 
to compression.  The x-ray of the left knee was interpreted 
as negative.  The assessment was of left knee pain with 
intermittent effusion and previous complaints of instability.

According to the VA examiner in July 1998, the veteran had 
evidence of instability in both knees (noting that the 
veteran complained of no problems with his right knee), and 
that the veteran may have a congenital or developmental 
laxity in both knees.  The examiner noted that the veteran 
did not appear to have diffuse ligamentous laxity, explaining 
that the veteran's primary complaint was pain rather than 
instability; that the veteran may be developing secondary 
osteoarthritis due to instability of both his knees; and that 
the veteran's physical examination was not suggestive of any 
meniscal injury.  The examiner further noted that the 
veteran's range of motion was normal, but that the veteran 
had the anterior cruciate ligament laxity bilaterally, which 
the examiner felt may cause further degenerative joint 
disease (although noting that the veteran did not appear to 
have a completely deficient anterior cruciate ligament).  
However, the examiner was unable to determine the difference 
between the right and left knees as both knees had laxity of 
the anterior cruciate ligament, but noting that only the left 
was symptomatic at this time.

In March 2000, the veteran was provided a VA joint 
examination.  The veteran complained of intermittent pain in 
both knees, which was made worse with activity.  The physical 
examination of the knees revealed that the veteran 
demonstrated an active range of motion from 0 to 140 degrees 
bilaterally, which examiner opined was a normal range of 
motion for the veteran's knees.  Sensation to pinprick, as 
well as to light touch over the dermatomes, of the knees was 
intact.  The muscle strength of the quadriceps and hamstring 
was 5/5, bilaterally.  The deep tendon reflexes were present 
and equal.  The patella apprehension and the Apley grinding 
tests were negative, bilaterally.  The examiner detected no 
pain on palpation in any of the compartments of the knees.  
There was no bony or soft tissue abnormalities, and no edema 
or erythema.  There was also no medio-lateral or antero-
posterior instability of the knees.  The veteran demonstrated 
a completely nonantalgic gait without the use of any 
assistive device, and there was no limp.  The diagnostic 
assessment was that, clinically, the veteran has pain in the 
knees with no evidence of any significant focal, 
neuromuscular, or functional deficits on this examination.

In the March 2000 VA examination report, the VA examiner 
noted that the veteran's claims file was reviewed, with 
specific reference to the questions asked by the Board in its 
remand in September 1999.  The examiner found no evidence of 
recurrent subluxation or lateral instability of the left 
knee, and he detected no locking or effusion.  There was no 
genu recurvatum.  There was no weakness or insecurity on 
weight bearing.  The range of motion of the knees was normal.  
There was no evidence of pain on motion.  The examiner noted 
that he detected no functional impairment such as weakness, 
excess fatigability, incoordination, or pain.  According to 
the examiner, the veteran's overall disability was of no 
limited motion, no weakness, no excess fatigability, and no 
incoordination.  Again, the examiner noted that he detected 
no laxity, instability, or arthritis of the knees.

A VA x-ray report of the veteran's knees, dated in April 
2000, was interpreted as showing a well-preserved cartilage 
in the joint spaces in all compartments.  The bony architect 
density and alignment were normal.  The impression was of 
normal knees.

In May 2000, the veteran was examined by the Florence 
Orthopedic Associates, P.A..  During that examination, the 
veteran complained that he has been having trouble with his 
left knee since 1982, which has gotten worse over the years.  
He related that his pain use to occur in spells, but that now 
he described it as persistent and burning.  He indicated that 
uses prescription pain relievers for his left knee pain.  The 
objective findings were of a full range of the motion of the 
knees, bilaterally, no ligament laxity, no patella sign, no 
meniscal sign, and no deformity.  The x-rays of the knees 
were interpreted as showing mild squaring of lateral 
compartment of both knees that is consistent with very 
earlier osteoarthritis.  The diagnostic impression was of 
bilateral patella tendonitis, by history only.

In this case, the veteran's patellofemoral pain syndrome of 
the left knee is currently evaluated under 38 C.F.R. § 4.71a, 
diagnostic code 5257.  However, as outlined below, several 
diagnostic codes under the Rating Schedule may be utilized to 
evaluate the severity of the veteran's left knee disability.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5003, 5260, 
5261.  Under diagnostic code 5257, for impairment of either 
knee, slight recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  

Under diagnostic code 5003, degenerative arthritis 
established by x-ray findings will be evaluated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined not added.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  See 
38 C.F.R. § 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) 
(citing Litchenfels v. Derwinski, 1 Vet. App. 484, (1991); 
VAOPGCPREC 9-98, slip op. at 6, 63 Fed. Reg. 56704 (1998).

The normal range of motion for the knee is from zero degree 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2002).  Under diagnostic code 5260, for limitation of 
flexion of the leg, a noncompensable evaluation is warranted 
for flexion limited to 60 degrees.  A 10 percent evaluation 
is warranted for flexion limited to 45 degrees.  A 20 percent 
evaluation is warranted for flexion limited to 30 degrees.  A 
30 percent evaluation is warranted for flexion limited to 15 
degrees.  38 C.F.R. § 4.71a.

Under diagnostic code 5261, for limitation of extension of 
the leg, a noncompensable evaluation is warranted for 
extension limited to 5 degrees.  A 10 percent evaluation is 
warranted for extension limited to 10 degrees.  A 20 percent 
evaluation is warranted for extension limited to 15 degrees.  
A 30 percent evaluation is warranted for extension limited to 
20 degrees.  38 C.F.R. § 4.71a.

In addition, a zero percent evaluation shall be assigned when 
a schedule does not provide a zero percent evaluation for a 
diagnostic code and the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

In evaluating the evidentiary record, the Board observes that 
the veteran has expressed complaints of pain and instability 
of the left knee, and the medical evidence does indicate that 
instability (i.e., anterior cruciate ligament laxity) of the 
left knee was noted to some extent on VA examination in July 
1998.  Nonetheless, the results of that same examination 
objectively confirmed that the veteran had no diffuse 
ligamentous laxity, and instability was not diagnosed other 
than as a "previous complaint."  Significantly, as 
reflected in VA examination reports of October 1996 and March 
2000, as well as in the private examination report of May 
2000, there was no evidence of any instability, including 
ligament laxity, or recurrent subluxation of the left knee.  
For these reasons, the Board finds it reasonable to conclude 
that the totality of the pertinent medical evidence does not 
support a finding of instability of the left knee.  
Accordingly, a compensable disability rating under Diagnostic 
Code 5257 is not warranted.

With respect to the applicability of diagnostic code 5003, as 
contemplated by the criteria at diagnostic codes 5260 and 
5261, the Board observes that on VA and private examinations, 
dated between October 1996 and May 2000, the veteran was able 
to demonstrate left leg extension that ranged between 0 and 5 
degrees and flexion that ranged between 135 and 140 degrees.  
Nonetheless, some of these same examination reports show a 
full range of left knee motion.  The veteran's range of 
motion of the knees was specifically noted as normal on VA 
examinations in July 1998, and March 2000, with findings on 
the latter examination of no evidence of painful motion, 
weakness, excess fatigability or incoordination.  The Board 
observes, however, notwithstanding the above, that painful 
motion of a major joint caused by (traumatic arthritis), 
where the arthritis is established by x-ray, is deemed to be 
limited motion and entitled to a 10 percent rating even 
though there is no actual limitation of motion.  See Hicks v. 
Brown, and VAOPGCPREC 9-98, slip op. at 6, both supra.  In 
this regard, the VA examination report of October 1996 
discloses that the veteran had left knee pain on performing a 
deep knee bend.  He also had complaints of pain on VA 
examination in July 1998, and in March 2000, and; on the 
latter VA examination, pain in the knees was the diagnostic 
assessment.  Satisfactory evidence of early arthritic changes 
was indicated on left knee x-ray in May 2000, and Celebrex 
for this pain was prescribed.  Thus, while the veteran is not 
shown to have compensable limitation of motion of the left 
knee, the record does support a finding of satisfactory 
evidence of painful motion due to arthritis of the left knee.  
Consistent with this finding, and in accordance with the 
governing legal criteria, the Board finds that the evidence 
of record more nearly approximates the criteria for the 
minimum compensable rating under diagnostic code 5003.  See 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59; Hicks v. Brown, 
supra; see generally DeLuca v. Brown, supra.  Accordingly, 
the Board determines that the veteran's left knee disability 
is most appropriately evaluated at the 10 percent rate under 
diagnostic code 5003.  The appeal is granted.

Finally, the Board has reviewed the entire record and finds 
that the 10 percent disability rating reflects the most 
disabling that the veteran's patellofemoral pain syndrome of 
the left knee has been since he filed his original claim of 
entitlement to service connection, which is the beginning of 
the appeal period.  Thus, the Board has concluded that a 
staged rating is not warranted.  See Fenderson, supra.


ORDER

An initial 10 percent disability rating for patellofemoral 
pain syndrome of the left knee is granted, subject to the 
provisions governing the award of VA monetary benefits.  



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals




 

